Citation Nr: 0327424	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served in the Recognized Guerilla Service from November 1944 
to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In July 1981, the RO denied the appellant's claim of service 
connection for the cause of the veteran's death.  The 
appellant did not initiate an appeal.  In February 2001, the 
appellant filed a second claim for entitlement to VA death 
benefits.  In March 2002, the RO denied the appellant's 
request for death benefits on the grounds that the appellant 
had failed to submit new and material evidence to 
substantiate her claim.  The appellant duly appealed.

The reopened issue of service connection for cause of death 
will be addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The RO has completed sufficient development to address 
the limited issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for 
cause of death.

2.  In July 1981, the RO denied the appellant's claim of 
service connection for death benefits; the appellant did not 
appeal this determination, and it is final. 

3.  Evidence received since the July 1981 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The July 1981 RO decision denying service connection for 
cause of death is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2003); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).

2.  New and material evidence has been received since the 
July 1981 denial, and the claim is reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable new and material 
evidence decision, further discussion of VCAA is not 
necessary at this point.

I.  Factual Background

The veteran's service medical records show that during active 
duty service, the veteran sustained a wound to his left arm 
due to an enemy mortar shell.  
Following his separation from service, in January 1958 the 
veteran submitted a claim of service connection for a 
shrapnel wound to his left arm.  The veteran submitted post-
service private medical records to support his claim and was 
afforded a VA medical examination in December 1966.  By a 
June 1958 decision, service connection was granted and a 10 
percent rating was assigned as of January 1958.  In October 
1966, the veteran filed a claim for an increased rating for 
the left arm disability.  In a February 1967 rating decision, 
the RO increased the initial rating for the left shoulder to 
20 percent effective October 1966.

In January 1981, the appellant filed an application for death 
benefits based on the passing of her husband in November 
1980.  The appellant submitted a certificate of death, 
certified in November 1980, which provided the cause of death 
to be heart failure.  By way of a rating decision dated in 
July 1981, the RO denied service connection for the cause of 
the veteran's death based on the findings that the medical 
records were devoid of any treatment or diagnosis of heart 
disease during service or within the presumptive period 
following discharge, and because there was no evidence to 
show that the veteran's service connected left arm disability 
was etiologically related to the veteran's death.

In February 2001, the appellant filed a second claim of 
service connection for the cause of the veteran's death, 
which was treated as a claim to reopen.  She submitted 
correspondence from a private physician, Dr. Jose Villamil, 
dated in March 1958 and October 1966,  clinical records from 
Veterans Memorial Hospital dated in March 1974 and February 
1977 through March 1977, and correspondence from Dr. Luisa 
Villamil dated in December 2001. 

In March 2002, the RO denied the appellant's claim on the 
basis that there was no new and material evidence submitted 
to reopen the claim of service connection for cause of death.  
The appellant duly appealed this decision.

In October 2002, the appellant testified at a personal 
hearing at the RO that her husband's death was due to heart 
failure caused by his active duty service in which he 
sustained a shrapnel wound injury to his left arm.  The 
appellant submitted an affidavit from two fellow soldiers and 
"townmates" of the veteran, and a certificate of death 
certified in May 1981.  The certificate of death provided the 
cause of death to be "heart failure complication wound."

In October 2002, a Supplemental Statement of the Case was 
issued which, again, denied the appellant's claim to reopen 
on the basis that she had failed to submit new and material 
evidence to reopen her claim of service connection for cause 
of death.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The appellant submitted her initial claim for service 
connection for cause of death in January 1981.  In July 1981, 
the RO denied the appellant's claim for entitlement to death 
benefits on the basis that the service medical records were 
devoid of any treatment or diagnosis of heart disease, and 
the evidence did not show that the veteran's service 
connected left arm disability was etiologically related to or 
contributed materially or substantially to the veteran's 
death.  The appellant did not initiate an appeal of that 
decision.  Therefore, the RO's decision of July 1981 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).

Evidence of record at the time of the July 1981 denial 
consisted of the veteran's service medical records, a VA 
examination record, post-service private medical records 
relating to treatment for the left arm disability, and the 
veteran's certificate of death certified in November 1980 
which provided the cause of death to be heart failure.  

Evidence received since the July 1981 decision is new and 
material.  Of particular interest is the certificate of 
death, certified in May 1981, which provides a different 
cause of death of "heart failure complication wound."  Such 
information is vital to the appellant's claim and is new and 
material within the meaning of VA regulations.  38 C.F.R. 
§ 3.156(a) (2003).  This new evidence fundamentally calls 
into question the cause of the veteran's death and should be 
considered in light of the entire evidence of record.  
Accordingly, this evidence bears "directly and 
substantially" on the issue at hand, and the appellant's 
claim of entitlement to service connection for cause of death 
is reopened.  38 U.S.C.A. § 5108 (West 2002).  

For reasons described in further detail below, additional 
development on the appellant's claim is warranted.  The 
reopening of the appellant's claim, therefore, represents 
only a partial grant of the benefits sought on appeal.


ORDER

As new and material evidence has been received, the claim for 
service connection for cause of death is reopened.  To that 
extent only, the appeal is granted at the present time.


REMAND

As previously discussed, the appellant submitted a 
certificate of death, certified in November 1980, which 
provided that heart failure caused the veteran's death.  A 
second certificate of death certified in May 1981 and 
submitted by the appellant at the October 2002 hearing, 
provided the cause of the veteran's death to be "heart 
failure complication wound."  The Board has determined that 
based on the appellant's submission of two conflicting death 
certificates regarding the cause of the veteran's death, 
further development on the merits is appropriate.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the requisite 
time allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the appellant of her right to submit 
new evidence, describe the type of 
evidence needed to substantiate her 
claim, and provide a discussion of the 
relative duties of the VA and the 
appellant in obtaining relevant 
evidence.  This letter should also 
contain a summary of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should use all available 
resources to authenticate the veteran's 
certificate of death including obtaining 
a certified copy of the veteran's 
certificate of death.  

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for cause of death.  
In this issuance, the RO should include 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).  If the determination of 
this claim remains unfavorable to the 
appellant, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



